Case: 15-15552    Date Filed: 09/20/2017   Page: 1 of 3


                                                           [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                              No. 15-15552
                          Non-Argument Calendar
                        ________________________

       D.C. Docket Nos. 9:15-cv-81231-DTKH, 9:12-cr-80211-DTKH-15



TREMAINE SHENARD JACKSON,

                                                             Petitioner-Appellant,

                                     versus

UNITED STATES OF AMERICA,

                                                           Respondent-Appellee.

                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       ________________________

                              (September 20, 2017)

Before HULL, MARCUS and MARTIN, Circuit Judges.

PER CURIAM:

     Tremaine Jackson, a federal prisoner serving a 120-month sentence after

pleading guilty to possession with intent to distribute 500 grams or more of
              Case: 15-15552    Date Filed: 09/20/2017   Page: 2 of 3


cocaine, appeals pro se the district court’s order denying his 28 U.S.C. § 2255

motion to vacate, set aside, or correct his sentence. On appeal, in a brief filed

before the Supreme Court’s decision in Beckles v. United States, 137 S. Ct. 886

(2017), Jackson argues that this Court’s decision in United States v. Matchett, 802

F.3d 1185 (11th Cir. 2015), was wrongly decided, that the district court erred in

denying his petition based on Matchett, and that the residual clause contained in

the career offender provision of the Sentencing Guidelines, U.S.S.G. § 4B1.2(a), is

void for vagueness.

      In reviewing the denial of a § 2255 motion, we review legal conclusions de

novo and factual findings for clear error. Spencer v. United States, 773 F.3d 1132,

1137 (11th Cir. 2014) (en banc). In Johnson v. United States, 135 S. Ct. 2551,

2557-58 (2015), the Supreme Court invalidated the Armed Career Criminal Act’s

(“ACCA”) residual clause, 18 U.S.C. § 924(e)(2)(B)(ii), holding that it was

unconstitutionally vague because it created uncertainty about (1) how to evaluate

the risks posed by the crime, and (2) how much risk it takes to qualify as a violent

felony. Subsequently, the Supreme Court held that Johnson announced a new

substantive rule that applies retroactively to cases on collateral review. Welch v.

United States, 136 S. Ct. 1257, 1264-65, 1268 (2016).

      In Matchett, we rejected the argument that the virtually identical career-

offender residual clause in § 4B1.2(a)(2) was unconstitutional, concluding that


                                         2
             Case: 15-15552    Date Filed: 09/20/2017   Page: 3 of 3


Johnson’s holding did not apply to the Sentencing Guidelines. 802 F.3d at 1194-

95.   In Beckles, the Supreme Court affirmed that the advisory Sentencing

Guidelines are not subject to the same vagueness challenge under the Due Process

Clause as the ACCA, and as such, § 4B1.2(a)(2)’s residual clause is not void for

vagueness. Beckles, 137 S.Ct. at 897.

      Because Johnson does not extend to the residual clause of the career-

offender guideline, Jackson’s claim that his career offender enhancement was

unlawful in light of Johnson fails. Accordingly, we affirm the district court’s

denial of Jackson’s § 2255 motion.

      AFFIRMED.




                                        3